Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-16 are present for examination. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 07/28/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5 and 13, these claims recite the limitation of “receive an access request” (i.e., lines 3).  It is unclear if this phrase is related to the phrase of “receive a request” (i.e., line 4 of claim 1; line 4 of claim 9).  If so, then it is unclear how and in what manner they are related to each other. Clarification is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 2, 4-5, 8, 10, 12-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9, 12-13 and 16 of U.S. Patent No. 11,119,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:
Instant Application
Patent No. 11,119,865
Claim 1.  A system for retrieving and converting database data from one database application format to another database application format, the system comprising:
one or more computing devices comprising computer hardware configured to:

[Claim 2.  The system of Claim 1, wherein the one or more computing devices is further configured to: 
identify the subset of database data blocks by consulting an index,
  wherein the subset of database data blocks corresponds to a database object in a database file selected by a user,
  wherein the index compromises mapping information between database objects and corresponding application-level blocks.]



receive a request to retrieve a secondary copy of a subset of database data blocks from one or more secondary storage devices,



    wherein the subset of database data blocks correspond to a first database object in a first database application format, 
    wherein the request requests the subset of database data blocks to be forwarded in a second database application format,
    wherein the first application database format is different than the second database application format,
    wherein the request comprises information indicating location in a database file corresponding to the subset of database data blocks;
access a table that maps where the subset of database data blocks are located in the one or more secondary storage devices;
from the one or more secondary storage devices, retrieve the subset of database data blocks; and
forward the retrieved subset of data blocks to a staging computing device; the staging computing device configured to:
    receive each of the retrieved subset of data blocks;
    store the retrieved subset of data blocks in a staging memory;
    convert at least some of the retrieved subset of data blocks to a second database application format before receiving other blocks of the retrieved subset of data blocks; and
    forward the converted data blocks in a second database application format.


Claim 4.  The system of Claim 1, wherein the table is stored in an index associated with the one or more secondary storage controller computers.

Claim 5.  The system of Claim 1, wherein the system further comprises:
a first computing device comprising computer hardware and configured to:
receive an access request to access the first database object in the database file to use in a second database application.

Claim 8.  The system of Claim 1, wherein the one or more secondary storage devices comprises one or more tapes.


Claim 1.  A system for retrieving and converting database data from one database application format to another database application format, the system comprising:
one or more computing devices comprising computer hardware configured to:




identify a subset of database data blocks which correspond to a first database object in a database file by consulting an index,
    wherein the index compromises mapping information between database objects and corresponding application-level blocks;
  issue a data retrieval request to retrieve a secondary copy of the subset of database data blocks from one or more secondary storage devices;

receive a request to forward the subset of database data blocks in a second database application format,
    wherein the request includes one or more offsets in a database file corresponding to the database data blocks,
    wherein the subset of database data blocks is stored in a first application database format on one or more secondary storage devices,
    


wherein the first application database format is different than the second database application format;




access a table that maps where the subset of database data blocks are located in the one or more secondary storage devices;
from the one or more secondary storage devices, retrieve the subset of database data blocks; and
forward the retrieved subset of data blocks to a staging computing device; the computing device configured to:
    receive each of the retrieved subset of data blocks;
    store the retrieved subset of data blocks in a staging memory;
    convert at least some of the retrieved subset of data blocks to a second database application format before receiving other blocks of the retrieved subset of data blocks; and
    forward the converted data blocks in a second database application format to a requester. 

Claim 4.  The system of claim 1, wherein the table is stored in an index associated with the one or more secondary storage controller computers

Claim 5.   The system of claim 1, wherein the system further comprises:
a first computing device comprising computer hardware and configured to:
receive an access request to access the first database object in the database file to use in a second database application.

Claim 8.  The system of claim 1, wherein the one or more secondary storage devices comprises one or more tapes.


It is noted that claims 10, 12-13 and 16 recite the same limitations of claims 2, 4-5 and 8, and are rejected due to the same reasons set forth above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-4, 8-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being obvious over U.S. 2014/0201161 (hereinafter Kumarasamy) in view of U.S. 8,442,952 (hereinafter Armangau), and further in view of U.S. 2010/0070448 (hereinafter Omoigui).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 1 and 9, Kumaras discloses a system for retrieving and converting database data from one database application format to another database application format, the system comprising:
one or more computing devices comprising computer hardware configured to:
receive a request to retrieve a secondary copy of a subset of database data blocks from one or more secondary storage devices ([0016 and 0146]; “…wherein a secondary copy of data associated with the database application is stored in the secondary storage and comprises data relating to the plurality of database tables” and “…retrieving data from the particular secondary storage device 108 and coordinating the retrieval of data from a particular secondary storage device 108”),
wherein the subset of database data blocks correspond to a first database object in a first database application format, wherein the request requests the subset of database data blocks to be forwarded in a second database application format, wherein the first application database format is different than the second database application format ([0121 and 0215]),
access a table that maps where the subset of database data blocks are located in the one or more secondary storage devices ([0084-0085]);
from the one or more secondary storage devices, retrieve the subset of database data blocks; and forward the retrieved subset of data blocks to a staging computing device ([0215, 0277-0278]); the staging computing device configured to:
receive each of the retrieved subset of data blocks; store the retrieved subset of data blocks in a memory; convert at least some of the retrieved subset of data blocks to a second database application format before receiving other blocks of the retrieved subset of data blocks; and forward the converted data blocks in a second database application format ([0286-0288]). 
Kumaras does not explicitly disclose the feature of wherein the request comprises information indicating location in a database file corresponding to the subset of database data blocks.  However, Armangau discloses that “data source 20 sends a write I/O request for a data block where the write request for the data block includes an offset of the data block” (col. 18, lns. 17-25) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Armangau in the system of Kumaras in view of the desire to enhance the data storage system by utilizing the data block offset information resulting in improving the efficiency of restoring the backed-up database data.
The references do not explicitly disclose the feature of utilizing a staging memory.  However, such feature is well known in the art as disclosed by Omoigui ([2837 and 2846]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Omoigui in the modified system of Kumarasamy in view of the desire to enhance the indexing scheme by utilizing the staging server resulting in improving the efficiency of the data storage process. 

Regarding claims 3 and 11, Kumaras in view of Armangau and Omoigui disclose the system wherein the converting the at least some of the retrieved subset of data blocks is performed by a second computing device separate from the staging computer (Kumaras: [0151 and 0286]) and (Omoigui: [0287]).  Therefore, the limitations of claims 2 and 10 are rejected in the analysis of claims 1 or 9, and the claims are rejected on that basis.

Regarding claims 4 and 12, Kumaras in view of Armangau and Omoigui disclose the system wherein the table is stored in an index associated with the one or more secondary storage controller computers (Kumaras: [0008]). 

Regarding claims 5 and 13, Kumaras in view of Armangau and Omoigui disclose the system further comprises: 
a first computing device comprising computer hardware and configured to: receive an access request to access the first database object in the database file to use in a second database application (Kumaras: [0084 and 0100-0101]).

Regarding claims 8 and 16, Kumaras in view of Armangau and Omoigui disclose the system wherein the one or more secondary storage devices comprises one or more tapes (Kumaras: [0086 and 0091]). 
Allowable Subject Matter
11.	Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double patenting rejection set forth above.
12.	Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claims 2 and 10, the prior art fails to disclose or make obvious, neither singly nor in combination, a method or a system comprising, in addition to the other recited features of the claim, the features of identifying the subset of database data blocks by consulting an index,
wherein the subset of database data blocks corresponds to a database object in a database file selected by a user, wherein the index compromises mapping information between database objects and corresponding application-level blocks in the manner recited in claims 2 or 10.
Regarding claims 6-7 and 14-15, the prior art fails to disclose or make obvious, neither singly nor in combination, a method or a system comprising, in addition to the other recited features of the claim, the features of converting at least some of the retrieved subset of data blocks to the second database application format at least in part by: extracting application-level blocks from the at least some of the retrieved subset of data blocks; and converting the extracted application-level blocks to format usable by the second database application in the manner recited in claims 6 or 14.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161